DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-5 are currently under examination. Claims 1 is amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Kasuya et al. (JP 2004026904 A, Machine-generated English translation is attached cited to for page and paragraph).
Regarding claims 1-3, Kasuya et al. teach a composition comprising (1) about 1% wt of alumina ([0038]), (2) carbonaceous substances 1-10%wt. ([0037]), (3) a water-soluble polymeric material  such as chitosan ([0039] and [0044]-[0045]),  (4) 1% wt of surfactant such as sodium phosphate salt ([0030]), (5) about 1%wt of acrylic acid ([0049]), and (6) about 1% wt of inorganic electrolyte such as sodium chloride ([0036]). The heating and drying temperature of the resulting composition upto 230 0C[0026]).
Although Kasuya et al. do not specific disclose cooling to room temperature as per applicant claim 1(h), the obtained dried material should be cooled to room temperature prior pulverizing, crushing and sieving to desired size ([0048]-[0057]). 
The references differ from Applicant's recitations of claims by not disclosing identical ranges (230 0C vs. approximately 450 0C). However, the word “approximately” permits some tolerance.
Furthermore, it would be obvious to one of ordinary skill in the art at the time of the invention that the selection of a specific temperature range is viewed to be the optimization of a known process, which could have been determined through routine experimentation, and is held to be obvious by In re Boesch, 205 USPQ 215.
The limitation of step 1(g) recited in the claim 1 "the catalyst promoting a cycloaddition reaction between carbon dioxide and propylene oxide for producing propylene cyclic carbonate” is interpreted as intended use the resulting catalyst composition. Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the combined references of et al. and  et al. teach the same composition as the instant claims, the composition would expect to be capable of performing these specific chemical reactions as per applicant claim 1. Therefore it meets the claim limitations.
Regarding claims 4-5, although Kasuya et al. do not specific teach inorganic salt of potassium iodide and an organic acetic acid as per applicant claims 4-5, inorganic salt of sodium chloride and organic acid of acrylic acid  taught by Kasuya et al. are considered to be equivalents or alternative of the instant claimed K-I and acetic acid applied in the composition.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-5 filed on 05/10/2022 have been considered but are moot in view of the amended grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738